        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 1 ofPage
                                                       on 02/25/2021    41 1 of 41




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 GREENS AT CHESTER LLC,
                                                                    Docket No.: 19-cv-06770(PMH)
                                    Plaintiff,

 PEOPLE OF THE STATE OF NEW YORK by
 LETITIA JAMES, ATTORNEY GENERAL OF
 THE STATE OF NEW YORK,                                             Consent Decree

                                    Plaintiff-Intervenor,

         -against-

 TOWN OF CHESTER, JAMES M. FARR,
 individually and as Building Inspector of the Town
 of Chester, ROBERT VALENTINE, individually
 and as Supervisor of the Town of Chester,
 ALEXANDER J. JAMIESON, as former Supervisor
 of the Town of Chester, STEVEN M. NEUHAUS,
 individually and as County Executive of the County
 of Orange, and THE COUNTY OF ORANGE,

                                     Defendants.
 ---------------------------------------------------------------x


         This Consent Decree (the “Consent Decree”) is entered into this __ day of February,

 2021 between Plaintiff GREENS AT CHESTER LLC on its behalf and on behalf of its heirs,

 executors, administrators, att orneys,               successors, assigns, agents and representatives

 (hereinafter collectively referred to as “Plaintiff”) and Defendants TOWN OF CHESTER,

 JAMES M. FARR, ROBERT VALENTINE and ALEXANDER J. JAMIESON, their officers,

 directors, employees, contractors, insurers, attorneys,                successors, assigns, agents and

 representatives (hereinafter collectively referred to as the “Town” or the “Town Defendants,”

 and together with Plaintiff, the “Parties” and each a “Party”), in settlement of any and all




                                                          1
                                                                                              4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 2 ofPage
                                                       on 02/25/2021    41 2 of 41




 disputes between Plaintiff and the Town Defendants arising out of the events that are the subject

 matter of the above-captioned action (the “Action”).

         1.        Recitals

         WHEREAS, Plaintiff commenced this action (the “Action”) by summons and complaint

 on or about July 19, 2019, and amended by filing a First Amended Complaint on December 6,

 2019 (the “FAC”), against, among other parties, the Town Defendants alleging violations of the

 Fifth and Fourteenth Amendments pursuant to 42 U.S.C. § 1981, 1982, and 1983, the Fair Housing

 Act, and state law; and

         WHEREAS, the Town Defendants submitted an answer to the FAC dated May 22, 2020

 (the “Answer”) denying that they violated Plaintiff’s rights and assert that they did not violate the

 law; and

         WHEREAS, the Parties now desire to settle, fully and forever, any and all claims arising

 out of the events that are the subject matter of the Action without the necessity of protracted

 litigation; and

         WHEREAS, the Parties acknowledge that they are entitled to a trial by jury to determine

 the allegations contained in this Action, the outcome of which, in the event the Action did proceed

 to trial, is uncertain and unpredictable; and

         WHEREAS, Plaintiff and Town Defendants have agreed to settle their disputes subject to

 the Court’s retention of jurisdiction over the parties and terms of this Consent Decree ordered by

 the Court below for enforcement purposes and all judicial enforcement remedies, including

 contempt with the power to award money damages and attorneys’ fees; and

         WHEREAS this Consent Decree shall be deemed effective by and upon the Court’s

 approval, So-Ordering, and entry of the Consent Decree; and



                                                  2
                                                                                           4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 3 ofPage
                                                       on 02/25/2021    41 3 of 41




        WHEREAS, the recitals set forth above are true and accurate and are incorporated into this

 Consent Decree as if set forth at length hereunder.

        NOW THEREFORE, in consideration of the foregoing, of the mutual promises,

 representations and commitments set forth below and for other good and valuable consideration,

 the receipt and adequacy of which are hereby acknowledged, the Court hereby orders and decrees

 that the Parties shall perform pursuant to the Court’s retention of continued jurisdiction over this

 Consent Decree as follows:

        2.      No Admission of Liability

        It is expressly understood that this Consent Decree has been entered into by the Parties

 solely for the purpose of avoiding further expense in connection with litigating the Action. Further,

 this Consent Decree and its representations do not constitute an admission by the Town Defendants

 of any violation of any federal, state, or local law; or the breach of any duty whatsoever, whether

 based upon statute, common law, contract, or otherwise; or that Plaintiff has suffered any damages.

 The Town Defendants continue to maintain their position of no liability to the Plaintiff and the

 validity of any and all defenses raised in the Answer. Similarly, while Plaintiff is discontinuing

 the Action with prejudice (subject to the terms of this Consent Decree, including the revival of the

 Action as provided for herein) to avoid further expense in connection with litigating the Action,

 Plaintiff does not concede the absence of any liability of the Town Defendants as set forth in the

 FAC and maintains the positions set forth in that pleading.

        3.      Consent Decree/Dismissal of The Action

        a. Counsel for the Parties have jointly moved the Court for the entry of this Consent

             Decree pursuant to Federal Rule of Civil Procedure (“FRCP”). The Consent Decree

             shall not be binding on the Parties until it has been approved and So-Ordered by the



                                                  3
                                                                                           4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 4 ofPage
                                                       on 02/25/2021    41 4 of 41




          Court. Upon entry of the Consent Decree, it shall be binding upon the Parties, their

          successors and assigns and the Parties agree to take all additional steps and actions as

          may be reasonably required to expeditiously implement and effectuate its terms and

          provisions. If the Court declines to so-order the Consent Decree, the Consent Decree

          shall be deemed null and void and of no force and effect, and the Parties and the Action

          shall be restored to the status quo pre-existing the Consent Decree, unless otherwise

          agreed by the Parties.

       b. Upon the Court’s approval of the Consent Decree, Plaintiff shall dismiss all claims

          pending against the Town Defendants with prejudice and without any damages or

          attorney’s fees to be paid by or to any party (the “Dismissal”), subject to the terms of

          the Consent Decree that provide under certain limited circumstances for vacatur of the

          Dismissal and restoration to the calendar of this Action to the status quo as it existed

          immediately prior to the execution of the Consent Decree. These limited circumstances

          where the Dismissal may be vacated and the Action restored include where (a) this

          Consent Decree is held to be invalid, for example, upon a final non-appealable court

          order which upholds a challenge by any third-party to the Consent Decree or to the

          Town’s authority to enter into the Consent Decree; or (b) it is determined by this Court

          that one party has substantially frustrated the purpose and intent of the Consent Decree,

          or (c) as otherwise provided in this Consent Decree including, inter alia, under Section

          20 hereof. The Town Defendants shall at the same time as Plaintiff’s Dismissal

          withdraw all pending motions and all notices of appeal and appeals with prejudice,

          subject to restoration if this Action is restored to the calendar. In the event the Action

          is restored to the calendar, all parties waive any objections as to waiver or timeliness



                                                4
                                                                                         4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 5 ofPage
                                                       on 02/25/2021    41 5 of 41




              to the re-calendaring of the Action and the re-calendaring and/or re-noticing of the

              Town Defendants’ pending motions and consent to the Action and any motions being

              determined on the merits. Both parties similarly agree to waive any statute of

              limitations defense(s) to any claim or defense eligible to be restored under the terms of

              this Consent Decree.

         c. The Court’s so-ordering of this Consent Decree and retention of jurisdiction over the

              Parties and the terms of this Consent Decree for enforcement purposes shall survive

              the Dismissal of this Action by Plaintiff against the Town Defendants and it shall also

              survive any Order of dismissal by the Court.

         4.      Mutual Good Faith Covenant

         a. Plaintiff and the Town Defendants shall act in good faith and reasonably in dealing

              with each other. No Party shall engage in any act or refuse to act in order to defeat the

              purpose, intent, or spirit of the Consent Decree, which is the expeditious completion,

              marketing, and sale of 431-units and improvements at The Greens Development,1 under

              the terms and conditions of the Consent Decree, which are suitable for selling into the

              market in and around Orange County, New York to any buyer regardless of race, color,

              creed, and/or religion including, but not limited to, members of faith communities (the

              “Mutual Good Faith Covenant”).




 1
  The term “The Greens Development” means the residential subdivision project commonly known as “The
 Greens at Chester” located at the real property presently identified as Lot B76 – SBL: 38-2-76, which
 property is presently owned by Plaintiff, and is composed of approximately 113.4 acres of land located
 within the Town and 4.2 acres of land located in the Town of Goshen, which property is generally situated
 adjacent and southwest of the Village of Chester line with New York State Route 94 to the south,
 Conklingtown Road to the south/southwest and the Town of Goshen line to the North. The Resolution of
 Approval Final Subdivision and Site Plan for Arlington Chester, LLC, dated November 6, 2013, concerning
 the Property, also refers to a prior Town of Chester tax map section as Section 6, Block 1, Lot 1.3.

                                                    5
                                                                                               4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 6 ofPage
                                                       on 02/25/2021    41 6 of 41




         b. The Parties mutually agree that the fundamental objective of the Consent Decree is the

             fullest reasonable cooperation and reasonable best efforts of the Parties to fully resolve

             the pending Action between the Parties concerning construction of the 431 homes and

             improvements at The Greens Development pursuant to this Consent Decree. The

             Parties agree to, within the reasonable range of customary practice in the Town and

             similarly situated towns, expedite inspections, submit and review complete and

             accurate paperwork, approve houses properly built, and issue certificates of occupancy

             in compliance with the law and customary prevailing standards of residential

             construction in and around the Town. If any of the Parties disagree about the customary

             prevailing standards of residential construction in and around the Town, the signed and

             sealed certification to the Town of a professional engineer or duly licensed architect

             either agreed to by the Parties or selected by Plaintiff from the Agreed Professional

             List2 which attests that the contrary position asserted by Plaintiff or, in the alternative,

             the original position of the Town Building Inspector, is consistent with the reasonable

             range of customary prevailing practices and customary prevailing standards of properly

             built residential construction in the Town and similarly situated Towns in Orange

             County, New York, shall be considered (for all purposes including any enforcement

             proceeding commenced by Plaintiff) clear and convincing evidence of compliance with

             customary prevailing standards of residential construction and Plaintiff’s entitlement,

             or as the case may be, lack of entitlement to the disputed approval (e.g., permit(s),

             inspection approval(s), field change(s), certificate(s) of occupancy, etc.). If the Town


 2
  The “Agreed Professional List” means the mutual list established by the Parties and attached as Exhibit A
 to this Consent Decree of professional engineers and architects who have at least ten years of experience
 and has maintained an office in Orange County, New York and actively practiced engineering in Orange
 County for at least five of the aforementioned ten years.

                                                     6
                                                                                                4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 7 ofPage
                                                       on 02/25/2021    41 7 of 41




          agrees with such professional and the approval is granted, the matter shall be deemed

          resolved without recourse of either Party.         If (i) the Town disagrees with the

          professional or fails to respond to the opinion within five business days, or (ii) Plaintiff

          disagrees with the determination of the Professional, then, Plaintiff may pursue any

          redress or remedies available to Plaintiff herein. In the event Plaintiff so chooses to

          pursue a remedy, nothing herein shall be construed as a waiver by any Party of the

          right(s) to assert or contest the jurisdiction of any board or official, nor shall any Party

          waive the ability to respond to the professional’s certification and/or to assert other

          claims or defenses.

       c. In the event of a disagreement respecting customary prevailing standards as described

          in the preceding paragraph, Plaintiff is entitled to select whichever professional, subject

          to availability, it desires on the Agreed Professional List, to issue his or her opinion on

          the subject matter of the dispute. If a second dispute arises between the Parties

          respecting customary prevailing standards, Plaintiff is entitled to select whichever

          professional, subject to availability, it desires on the Agreed Professional List, except

          for the professional it selected to opine on the first dispute. Thereafter, in the case of

          each subsequent dispute, Plaintiff is entitled to select the professional it wishes to issue

          an opinion, other than those professionals who have previously issued opinions, unless

          (a) each of the professionals on the Agreed Professional List has already issued an

          opinion, or (b) those professionals who have not yet issues an opinion are unavailable.

          In the alternative to the provisions in this paragraph respecting the selection of a

          professional, the Parties may mutually agree on any professional to issue his or her

          opinion, whether or not that professional is named on the Agreed Professional List. In



                                                 7
                                                                                           4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 8 ofPage
                                                       on 02/25/2021    41 8 of 41




          all cases, Plaintiff will bear the cost of the selected professional’s fees, subject to any

          fee shifting as set forth in Section 5 of this Consent Decree.

       d. For example and not by way of limitation, (i) drawings or other indicative materials or

          broad language submitted in or with any materials to the Town may not be treated by

          the Town as establishing a limitation on the development absent specific language

          clearly identifying the nature of the limit; (ii) if the Town ordinarily grants a waiver or

          exception from compliance with any Town Code provision, it must grant the same

          waiver or exception to Plaintiff and The Greens Development, and (iii) a pattern of

          taking the maximum or near maximum period of time permitted under the Town Code

          or the Consent Decree to respond to Plaintiff’s applications, submissions, or inquiries

          may each be viewed as a breach of the Mutual Good Faith Covenant by any trier of

          fact. With regard to ministerial submissions, requests, and/or applications, by way of

          example and not limitation, including, but not limited to, review of updated insurance

          certificates and/or inspection requests, the Town shall not hinder or unreasonably delay

          its responses. Similarly, if the Town does not regularly enforce the restrictions of any

          provision of the Town Code or any other code, law, or regulation on other developers

          or their representatives it may not enforce such provision of the Town Code or any

          other law, rule, or regulation on Plaintiff or The Greens Development. Field changes

          permitted in the Town for other developments shall similarly be permitted for The

          Greens Development.

       e. The Mutual Good Faith Covenant is material to this Consent Decree. To the extent a

          dispute arises under this Consent Decree, alleged conduct preceding the execution and

          approval of this Consent Decree, including without limitation conduct alleged in the



                                                8
                                                                                          4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 9 ofPage
                                                       on 02/25/2021    41 9 of 41




            underlying pleadings and motions filed in this Action, is relevant to and should be

            considered with respect to determining either Party’s compliance with the Mutual Good

            Faith Covenant.

       f. In consideration for the Dismissal, subject to Section 3 hereof, the Parties recognize

            that the Mutual Good Faith Covenant is intended to be interpreted to require them to

            exercise reasonable best efforts to act with expediency, thoroughness, accuracy, and

            efficiency in moving The Greens Development to completion (it being understood and

            agreed that nothing in this Consent Decree shall require the Plaintiff to build The

            Greens Development faster than as determined by their sound business judgement in

            light of prevailing market conditions).

       g. The Town Building Inspector shall be required to file all necessary inspection reports

            with the Town Building Department (and where applicable test results) and shall be

            responsible for approving in the ordinary course permits and approvals including, inter

            alia, building permits and certificates of occupancy. The Parties agree to exercise good

            faith mutual cooperation with respect to all aspects of the processing of inspections and

            approvals and in the event of Plaintiff’s disagreement with the Town’s position, an

            opinion of one of the professionals on the Agreed Professionals List shall be deemed

            clear and convincing evidence regarding that determination should application for

            enforcement be made.

       5.      Continuing Jurisdiction and Remedies for Breach

       a. The Court shall retain continuing jurisdiction of the Consent Decree to enforce and

            fashion such remedies, orders, and judgments as the Court deems just and proper, and

            as permitted by law, including, inter alia, money damages and specific performance,



                                                  9
                                                                                          4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 10 of
                                                       on 02/25/2021     41 10 of 41
                                                                      Page



           injunctive relief (mandatory and prohibitory), and contempt, subject to the terms of this

           Consent Decree. This includes the Court’s continuing jurisdiction to enforce the

           Mutual Good Faith Covenant.

        b. If any Party believes any other Party to the Consent Decree has breached any provision

           hereof, including the Mutual Good Faith Covenant, the non-breaching Party may seek

           enforcement of any provision of the Consent Decree by motion to the Court for any of

           the remedies provided in this Consent Decree. However, prior to the filing of any such

           motion, the Party alleging a breach or a representative thereof and the alleged breaching

           Party or a representative thereof shall first meet and confer (which may take place

           electronically) within five business days of either Party requesting such a conference

           in an attempt to resolve such matter in good faith. The Court shall have jurisdiction

           and authority to review and resolve any and all such motions. Under its continuing

           jurisdiction and enforcement powers, the Court is authorized to issue an Order,

           enforceable by contempt, mandating that the breaching Party or Parties undertake or

           cease undertaking the complained of conduct. To maintain the integrity of this Court’s

           continuing jurisdiction and its consent decrees, the Court hereby orders that upon this

           Court’s determination of either a breach or contempt (or both) the non-breaching Party

           shall be awarded money damages with interest, reasonable attorneys’ fees and other

           professional fees, and the Court is authorized to award any other relief deemed just and

           proper, including daily fines or daily escalating fines. In all cases the Party seeking to

           recover money damages or to hold the other Party or Parties in contempt shall be

           required to meet the evidentiary standard applicable to the remedy applied for. The

           Consent Decree does not provide for award of damages, attorneys’ fees, other



                                                10
                                                                                          4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 11 of
                                                       on 02/25/2021     41 11 of 41
                                                                      Page



           professional fees or costs in the absence of a judicial finding of a breach of this Consent

           Decree, contempt, or both, unless otherwise provided by law.

        c. The intent of this section of the Consent Decree is to incentivize the Parties to adhere

           to the Mutual Good Faith Covenant, ensure the integrity of this Court’s Orders, and

           provide to the non-breaching Party the most expeditious method of securing relief. In

           addition to and beyond the relief provided in this Consent Decree for breach and/or

           contempt, either Party may, if the other Party has substantially frustrated the purpose

           and intent of the Consent Decree, seek an order vacating the Dismissal of the Action

           and restoring the Action to the status quo that pre-existed the Consent Decree consistent

           with Section 3 hereof, as determined by the Court.

        d. If the Court awards a Party damages pursuant to the terms of this Section 5, the acts or

           omissions giving rise to the damages may not in and of themselves be proffered as a

           basis for vacating the Dismissal and restoring the Action, unless the damages remain

           unpaid for the longer of (a) 30 days after entry of judgment, or (b) the expiration of any

           stay ordered under FRCP 62.

        e. The Court’s continuing jurisdiction over Defendant Valentine with regard to the Action

           and the provisions, terms, and clauses of this Consent Decree shall end upon Defendant

           Valentine ceasing (and not thereafter resuming) to be an officer, employee, or agent of

           the Town with responsibilities and/or duties affecting Plaintiff, The Greens

           Development, and/or the terms of this Consent Decree, except to the extent a motion

           seeking any remedy provided for by this Consent Decree concerns any action taken or

           omission by Defendant Valentine prior to the date on which he ceases to hold such

           status.   The Court’s continuing jurisdiction over Defendant Farr and Defendant



                                                 11
                                                                                           4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 12 of
                                                       on 02/25/2021     41 12 of 41
                                                                      Page



             Jamieson with regard to the Action and the provisions, terms, and clauses of this

             Consent Decree shall cease upon a final order approving this Consent Decree, except

             to the extent either Defendant Farr or Defendant Jamieson thereafter resumes acting as

             an employee or agent of the Town with any responsibilities and/or duties affecting

             Plaintiff, The Greens Development, and/or the terms of this Consent Decree.

        6.      Building Permit Fees, Prepayment, PDR Letter, and Commercial Component

        a. Plaintiff agrees to pay to the Town within five business days of the Court approving

             this Consent Decree the sum of One Hundred and Fifty Thousand Dollars ($150,000)

             (the “Advance Payment”), which Advance Payment shall be credited toward building

             permits calculated at the rate of One Dollar ($1.00) per square foot. The Advance

             Payment shall be paid to the order of the “Town of Chester” and delivered to the Town

             Building Inspector, who shall hold the funds in trust in a segregated account for the

             benefit of Plaintiff (the “Advance Payment Account”). This Advance Payment shall be

             withdrawn from the Advance Payment Account as needed from to time to cover the

             cost of Building Permit Fees charged at the rate of One Dollar ($1.00) per square foot

             in conformity with this Consent Decree. When the Advance Payment is exhausted,

             Plaintiff shall be required to pay Building Permit Fees for further houses charged in

             conformity with this Consent Decree.

        b. Upon the execution of this Consent Decree, Plaintiff agrees to deliver an executed

             version of the Letter in support of the Town’s Community Preservation Development

             Fund (the “PDR Letter”), a copy of which is annexed hereto as Exhibit B, to Brian

             Nugent, Esq. as the escrow agent (“Escrow Agent”). The Escrow Agent shall hold the

             PDR Letter in escrow. If as of the date the Town issues and delivers to Plaintiff the



                                                 12
                                                                                         4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 13 of
                                                       on 02/25/2021     41 13 of 41
                                                                      Page



           40th Building Permit for The Greens Development, which includes those Building

           Permits issued prior to the So-Ordering of this Consent Decree (a) the Town has not

           breached the Consent Decree, (b) no motion is pending before the Court alleging the

           Town’s breach of the Consent Decree, and (c) the Action has not been restored by any

           Party, the Escrow Agent may release the PDR Letter to the Town to use and distribute

           as the Town may deem helpful.

        c. In consideration of the Advance Payment, PDR Letter, and Release provided by

           Plaintiff to the Town Defendants as set forth in Section 19 hereof, the Town agrees,

           and the Court So-Orders, that (i) the fees for building permits (the “Building Permit

           Fees”) to be charged for all houses to be constructed in The Greens Development shall

           be determined as follows: (a) for the first 215 houses, at a rate of One Dollar ($1.00)

           per square foot, and (b) for the remaining 216 houses, at a rate of One Dollar and

           twenty-five cents ($1.25) per square foot, provided that all Building Permit Fees have

           been and will continue to be issued at a rate of One Dollar and twenty-five cents ($1.25)

           per square foot while the Court’s approval of the Consent Decree remains pending; and

           (ii) all other Town-imposed construction-related fees, including filing fees, inspection

           fees, permitting fees, and any similar fees or assessments imposed by the Town (the

           “Construction Fees”) applicable to or imposed upon Plaintiff and/or The Greens

           Development shall remain at their present levels without any increase applied to

           Plaintiff or The Greens Development until the expiration of five (5) years from the

           Court So-Ordering this Consent Decree, subject to tolling during the period, if any,

           during which a motion alleging a Town breach of this Consent Decree is pending before

           the Court.



                                                13
                                                                                         4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 14 of
                                                       on 02/25/2021     41 14 of 41
                                                                      Page



        d. As stated in the preceding subsection, upon the Court So-Ordering this Consent Decree

           Building Permit Fees will be reduced to the sum of $1.00 per square foot for the first

           215 houses only. Also, upon the Court So-Ordering this Consent Decree, the Parties

           shall calculate the aggregate amount Plaintiff has paid in excess of $1.00 per square

           foot on all Building Permits issued through the date of the So-Ordering of this Consent

           Decree, and said sum shall be added to the Advance Payment and treated the same as

           such funds. Upon such crediting, the Building Permits issued to prior to the Court So-

           Ordering the Consent Decree shall be counted towards the aforesaid first 215 Building

           Permits subject to the $1.00 per foot rate.

        e. In addition to the foregoing, it is further agreed and ordered that in the event this Action

           is restored to the calendar pursuant to this Consent Decree, then any unused portion of

           the Advance Payment shall be returned to Plaintiff within ten (10) business days of the

           Order restoring the Action if Plaintiff so requests.

        f. Plaintiff supports the concept of promoting economic growth in the Town of Chester

           through various means including, but not limited to, encouraging commercial

           development. In support of this concept, Plaintiff agrees to designate certain property

           within “The Greens Development” as depicted in Exhibit C as a proposed commercial

           center in lieu of 32 of the 431 approved residential units. The Parties recognize that

           such future commercial development would be subject to approval under applicable

           Federal, State and local laws and nothing herein shall be deemed as binding any future

           Town Board with respect to any governmental function.




                                                  14
                                                                                            4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 15 of
                                                       on 02/25/2021     41 15 of 41
                                                                      Page



         7.      Construction Game Plan

         In order to set forth the generally applicable processes and requirements for The Greens

  Development, the Parties have annexed hereto the Construction Game Plan as Exhibit D (the

  “Construction Game Plan”), incorporated herein by reference. However, the Parties agree and

  understand that the provisions of the Construction Game Plan are not intended to be all inclusive

  of every requirement that may be imposed in the development or sales process and that the

  Construction Game Plan shall not relieve Plaintiff of compliance with any and all applicable

  regulations, laws, assessments, fees, codes, and/or requirements of proceeding with development

  and sales so long as such regulations, laws, assessments, fees, codes, and/or requirements are (i)

  reasonable and no more stringent than applied to other developers in the Town, and (ii) are not

  inconsistent with the terms of (a) the Consent Decree, (b) the 2010 Settlement Agreement (as

  defined in the FAC), and/or (c) the Final Approval, Approved Plans, and/or Final Plat (all as

  defined in the FAC).

         8.      House Sizes and Bulk

         a. Maximum Lot Coverage: For Neighborhoods (“Phases”) A, B, and C (as set forth in

              the Approved Plans as defined in the FAC) of The Greens Development, the maximum

              permissible average lot coverage will not exceed 36% in the aggregate for all three

              Phases combined (the “Phases A-C Lot Coverage Cap”). The Phases A-C Lot

              Coverage Cap is calculated by determining the average lot coverage of all lots

              contained within Phases A-C of The Greens Development. In this regard, the average

              lot coverage of any individual Phase may either exceed or fall below 36% so long as

              the maximum permissible average lot coverage for Phases A-C is not exceeded. No

              single lot in the A-B-C Phases shall exceed 42% lot coverage. Lot coverage = footprint



                                                  15
                                                                                          4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 16 of
                                                       on 02/25/2021     41 16 of 41
                                                                      Page



           of building divided by size of lot expressed as a percentage. Footprint to exclude

           driveways, decks, stoops, footpaths, exterior mechanical equipment (e.g. air

           conditioning units), stairs. All garages shall be included within the calculation of lot

           coverage, but garages shall not be required.

        b. Phases D&E: The semi-attached homes in Phases D and E shall be an average of 2,850

           square feet per home in the aggregate for Phases D and E combined (the “Phases D

           and E Size Cap”). The Phases D and E Size Cap is calculated by determining the

           average semi-attached home size on all lots contained within Phases D and E of The

           Greens Development. In this regard, the average semi-attached home size within either

           Phase D or E may either exceed or fall below 2,850 square feet so long as the average

           semi-attached home size within both Phases combined does not exceed 2,850 square

           feet. No single semi-attached home in Phases D and E may exceed 3,000 square feet,

           in both cases excluding an unfinished basement. All garages shall be included within

           the calculation of lot coverage, but garages shall not be required. The Town

           acknowledges that each semi-attached structure consists of two semi-attached homes,

           and that it is those semi-attached homes, and not the structure of which they are a part,

           that are governed by the provisions relating to size in the preceding sentence. At any

           time at the Plaintiff’s option, the Town will support the reduction of 32 semi-attached

           homes in exchange for Plaintiff’s ability to build a building or buildings for office,

           retail, and/or similar commercial uses along the lines set forth in the conceptual plan

           for Planning Board workshop annexed hereto as Exhibit C. However, any future

           submission of plans regarding the commercial buildings are not a part of or subject to

           any Consent Decree, other than the Town’s support of such application.



                                                16
                                                                                         4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 17 of
                                                       on 02/25/2021     41 17 of 41
                                                                      Page



        c. Plan Bulk Table Requirements. In all Phases (A-B-C-D-E), Plaintiff and the Town

             must comply with the bulk table requirements set forth in the plans annexed to the 2010

             Settlement Agreement (as defined in the FAC) and appended hereto as Exhibit E,

             unless such bulk table is inconsistent with the terms of the Consent Decree, in which

             case the terms of the Consent Decree shall control.

        9.      House Plans & Building Permits

        a. To date, the Town has issued twenty (20) building permits (the “Issued Permits”)

             composed of the following: eighteen (18) in Phase E (lots E-9 – E-20 & E-99 – E-104),

             one (1) in Phase B (lot B-1), and one (1) community center. Building Permits for an

             additional three (3) houses within Phase B (lots B-2, B-7, and B-10) shall be placed in

             escrow and released to Plaintiff upon the Court’s So-Ordering of this Consent Decree

             (the “Escrowed Permits”). In addition to the plans for the Escrowed Permits, as of the

             date of this Consent Decree, Plaintiff has submitted to the Town plans for an additional

             eight (8) lots within Phase B. The Town Building Inspector will review and make a

             determination on those additional eight (8) plans as required under this Consent Decree.

             The Town may withdraw the Building Permit Fees for the Escrowed Permits from the

             Advance Payment Account upon the release of the Escrowed Permits to Plaintiff. The

             permit application documents supporting the Issued Permits and Escrowed Permits

             shall constitute approved examples of compliant submissions and approved plans, but

             not serve as limitations on approvable examples, it being understood and agreed by the

             Parties that such plans must be sufficiently complete to meet the minimum standards

             applied to any other developer in the Town to allow the building permits to be issued

             and approved. Future submissions substantially consistent with any of the permit



                                                  17
                                                                                          4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 18 of
                                                       on 02/25/2021     41 18 of 41
                                                                      Page



           applications for the Issued Permits or Escrowed Permits and any subsequently

           approved houses shall be approved by the Town expeditiously.

        b. Annexed to this Consent Decree as Exhibit F and Exhibit F-1, respectively, are the

           plans and other documents submitted in respect to the Escrowed Permits (together the

           “Escrowed Permits Application Documents”) and Lot B-1, which constitute

           representative plans for homes which can be built by Plaintiff at The Greens

           Development on the lots specifically identified in those plans. The Escrowed Permits

           Application Documents must be, and prior to the date on which the Court so-orders the

           Consent Decree shall have been, fully reviewed and approved by the Town Building

           Department as compliant with the Parties’ rights under this Consent Decree and any

           properly applicable law, regulation, custom or practice and thereafter and as a condition

           precedent to the effectiveness of the Consent Decree the Escrowed Permits shall be

           issued and delivered in escrow to Plaintiff’s attorneys.

        c. The issuance of the twenty (20) Issued Permits and the Escrowed Permits by the Town

           Building Inspector for each of these various homes serves as exemplars of Plaintiff’s

           rights to approvals as memorialized in the Consent Decree and thereby help to avoid

           any subsequent dispute or claim of uncertainty or ambiguity as to the expressly

           permitted size, design and lot coverage of the homes permitted as of right as agreed by

           the parties under the Town Zoning Code, the Final Approval, the Approved Plans, and

           the Consent Decree. The Escrowed Permits Application Documents do not modify the

           terms of the Consent Decree or limit the rights of Plaintiff set forth under the Consent

           Decree. The Town acknowledges that all Issued Permits and Escrowed Permits fully




                                                18
                                                                                         4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 19 of
                                                       on 02/25/2021     41 19 of 41
                                                                      Page



              comply with every governing and applicable document referenced herein without

              limitation including the Bulk Table annexed as part of Exhibit E annexed hereto.



        10.      Houses—Other

        a. Any and all basements in all phases shall, if finished, meet all requirements of all

              applicable codes, including the Town Code requirements for a building permit.

              Unfinished basements shall not figure in the calculation of a house’s square footage.

        b. The Town agrees that consistent with the treatment of other home developers, if a

              purchaser of any home in or outside The Greens Development illegally finishes a

              basement, creates an additional bedroom space, or undertakes any other unauthorized

              alterations to the interior or exterior of a home following delivery by Plaintiff, such

              conduct will be addressed in the ordinary course between the purchaser and the Town,

              and not give license to the Town to hinder or delay development of The Greens

              Development and/or subject Plaintiff to any penalties, fines, or other sanctions.

        11.      Infrastructure and Bonding

        a. Each sequential Phase (A-B-C-D-E) of The Greens Development shall be permitted to

              be bonded/secured in accordance with the estimate of the Town Engineer acting

              reasonably and having been delegated the necessary authority. Any bonding/security

              shall be in a form approved by the Town Attorney and approved by the Town Board

              prior to the execution of the Consent Decree. Phasing need not follow any particular

              sequence, nor shall phasing be required. The scope of improvements to be bonded as

              well as their estimated cost as of the time of settlement shall be appended to the Consent

              Decree as Exhibit G. The Town further acknowledges and agrees that Plaintiff has



                                                   19
                                                                                             4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 20 of
                                                       on 02/25/2021     41 20 of 41
                                                                      Page



           already posted all security required for all houses and improvements in the entire five

           Phases of The Greens Development. Nothing herein shall be deemed a waiver of

           Plaintiff’s obligation to execute a reasonable security agreement routinely used in the

           Town for residential development, to sign any necessary reasonable paperwork, and to

           provide all required information which meets with the reasonable approval of the

           Town’s attorneys, including with respect to the renewal of any security, provided that

           at all times the Town shall fully cooperate with the absolute right granted in this

           Consent Decree to Plaintiff to separately bond each Phase of The Greens Development

           as it progresses. For the avoidance of any ambiguity, while currently Plaintiff has

           bonded all five Phases of The Greens Development with the approval of the Town,

           Plaintiff has done so without prejudice and, consistent with the following paragraphs,

           is entitled to, in its sole discretion, bond only those Phases of The Greens Development

           that are under construction, with the Town reducing the amount of the bond currently

           in place accordingly. Nothing herein shall be deemed a waiver of Plaintiff’s obligation

           to execute a reasonable security agreement routinely used in the Town of Chester for

           residential development which meets with the reasonable approval of its attorneys,

           including with respect to the renewal of any security, provided that at all times the

           Town shall fully cooperate with the absolute right granted in this Consent Decree to

           Plaintiff to separately bond each phase of The Greens Development as it progresses.

        b. In this regard, the Town acknowledges and agrees that bonding for The Greens

           Development may be by Phase. For example, if Plaintiff posts the agreed bond for

           Phases D and E, Plaintiff may construct all homes and improvements in those two

           Phases. Similarly, if Plaintiff posts the bond agreed to for all five Phases it may



                                                20
                                                                                        4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 21 of
                                                       on 02/25/2021     41 21 of 41
                                                                      Page



              construct simultaneously, if it wishes, all houses and improvements in all five Phases.

              Lastly and only by way of illustration, if Plaintiff elects to bond for only Phase B,

              Plaintiff may construct all houses and improvements in Phase B notwithstanding the

              fact it has not posted any other bond for any other phase. The Town agrees that upon

              notice from Plaintiff that Plaintiff will not proceed at the time of the notice to

              commence any house construction or improvements in one or more Phases then, in

              such event, the Town will in good faith reduce the amount of bond security already

              posted for all five Phases of The Greens Development in an amount that corresponds

              to the reduction of proposed work set forth in Plaintiff’s notice.

        c. At any time, consistent with this Consent Decree, Plaintiff may apply for and shall be

              granted a reduction of any bond or bonds Plaintiff may have posted pursuant to the

              phasing agreement of this Consent Decree and/or in accordance with the Town Code

              and Town Law § 277(9)(d) for work properly completed based upon submissions from

              the Project Engineer upon verification by the Town Engineer, which verification shall

              not be unreasonably withheld, conditioned, and/or delayed. Upon tendering the bond

              for any particular phase, the initial cost estimate may be adjusted to factor in any

              improvements previously completed in prior phases. Bonding/Security shall allow for

              the amount set forth in the Construction Game Plan annexed hereto as Exhibit D to be

              retained for maintenance in accordance with estimates of the Town Engineer for one

              year after completion (and in accordance with Town Code).

        12.      Water

        a. Provision of water shall be in accordance with all applicable requirements under New

              York law in force as of the date of the signing of the Consent Decree. Plaintiff is to



                                                   21
                                                                                           4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 22 of
                                                       on 02/25/2021     41 22 of 41
                                                                      Page



           perform testing on its own schedule prior to issuance of certificates of occupancy and

           in compliance with any other external agency requirements. The Parties agree that

           water-related approvals and determinations are outside the domain of the Town, and

           that the Town has no control over such matters and shall not involve itself or participate

           in such matters unless required by future laws or regulations outside the control of the

           Town or upon written consent of the Plaintiff. If, as it is obligated to, the Town supports

           Plaintiff’s water system testing and upgrades and does not adversely interfere in

           Plaintiff’s dealings with the New York State and Orange County agencies, Plaintiff

           shall have no claim against the Town for any rejection of any water-related permit by

           any outside agency.

        b. Provisions shall be made by Plaintiff to provide an adequate supply of water and full

           mitigation to those properties identified by Plaintiff and/or NYSDEC whose private

           well water systems are significantly diminished or rendered non-productive by the use

           of the wells developed by Plaintiff, with Plaintiff’s obligations under this sentence to

           be governed only by New York State Law and all applicable regulations. Plaintiff shall

           not be required to perform such improvements if access is denied, delayed, and/or

           hindered by the affected property owner(s). The Town shall cooperate with any and all

           related matters, including without limitation easements, road opening permits,

           accommodating testing requirements, and/or approving modifications to the previously

           proposed water district boundaries. The Town agrees not to withhold building permits

           or any accommodation that are reasonably required to further the development on

           account of any alleged defect in Plaintiff’s water system or Plaintiff’s mitigation of

           adverse impacts on neighboring properties. The Town agrees to provide certificates of



                                                 22
                                                                                           4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 23 of
                                                       on 02/25/2021     41 23 of 41
                                                                      Page



               occupancy for as many completed houses that can be served by Plaintiff’s water

               system, which may include temporary solutions customarily accepted in New York

               State pending full activation of the permanent system, subject to any required approvals

               of such temporary solutions by appropriate State authorities.

         13.      Sewer

         a.      The Town reaffirms all provisions of the 2010 Settlement Agreement including

  without limitation the Town’s Guarantee of timely delivery of sewer capacity for all 431 houses

  of the Greens Development.

         b.      The Town shall take such steps as are reasonably necessary to provide to the Greens

  in a timely fashion the sewer guaranteed by the Town for all 431 houses and shall not, on account

  of any alleged lack of sewer capacity, withhold building permits and/or certificates of occupancy

  or any accommodations that are reasonably required to further the development.

         c.        The Town agrees to cooperate and act in good faith in all dealings with

  governmental agencies or officials, including the NY State DEC and Orange County Department

  of Health, concerning the sewer guarantee and sewer service for the Greens Development.

         d.      Given the current state of construction, the Town shall reserve exclusively for the

  Greens no less than 100,000 gallons per day (gpd) of its capacity at the County’s Harriman Sewage

  Treatment Plant and shall not allow such reserved capacity to be utilized for any purpose other

  than allocation to The Greens Development. This reservation shall not be construed as a limitation

  or reduction of the Town’s guarantee of sewer service for all 431 houses at the Greens.

         e.      The Town hereby acknowledges that it currently has an available capacity of

  approximately 115,000 +/- at the County’s Harriman Sewage Treatment Plant. Of this total

  capacity, the parties agree that (i) the Town shall be entitled to reserve, access and/or designate up



                                                    23
                                                                                             4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 24 of
                                                       on 02/25/2021     41 24 of 41
                                                                      Page



  to the balance of the Town’s presently available capacity, estimated at approximately 15,000+/-

  gpd, for any and all legal needs within the Town; and (ii) such reservation, access and/or

  designation by the Town does not constitute a breach of the Consent Decree. This agreement by

  the parties shall be without prejudice to the Town’s guarantee of sewer capacity for all 431 houses

  of the Greens Development. In addition, the specification of the Town’s presently available

  capacity of 115,000+/- gpd and/or the allowance to the Town of up to the entire presently available

  estimated balance of approximately 15,000+/- gpd shall not be construed in any respect as a

  limitation or reduction of the Town’s sewer guarantee of such 431 house capacity.



         14.      Town Ordinances

         a. The Town reaffirms compliance with the 2010 Settlement Agreement in all respects

               and shall desist from applying any floor area ratio (“F.A.R.”) law and all other post-

               2010 Settlement Agreement zoning and/or other regulations affecting The Greens

               Development unless The Greens Development is exempted from the effects of such

               zoning and/or other regulations. However, The Greens Development shall not be

               exempt from post-2010 Settlement Agreement laws and regulations not related to,

               motivated by, targeted towards, or adversely affecting the actual construction,

               development, and sale of The Greens Development, including but not limited to local

               laws related to noise, sanitary requirements, property maintenance, and similar non-

               zoning/land-use local laws of general application in the Town.

         b. Transfer taxes of general applicability shall apply to all lots within The Greens

               Development on a prospective basis should it be enacted in the future, but for avoidance

               of doubt such prospective transfer taxes, if any, shall not be applied to the initial sale



                                                    24
                                                                                              4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 25 of
                                                       on 02/25/2021     41 25 of 41
                                                                      Page



               of lots by Plaintiff, except that nothing herein shall preclude a lawful transfer tax to be

               paid by the initial or subsequent buyers of lots or homes in The Greens Development.

               The Construction Fees (as defined in Section 6 of this Consent Decree) shall be in

               accordance with provisions of the New York State and Town Code. Except as

               otherwise provided in this Consent Decree, any Construction Fees shall follow the fee

               schedule in the Town Code as of the date the Action was filed (July 19, 2019) appended

               hereto as Exhibit H and not be subject to any increases for a five year period beginning

               from the date of the So-Ordering of this Consent Decree, the running of which period

               shall be tolled in the event of a motion brought by Plaintiff alleging that the Town has

               breached this Consent Decree. In this regard, and except as otherwise provided herein,

               every Construction Fee imposed by the Town against Plaintiff and/or The Greens

               Development shall be calculated, computed and determined in accordance with the fee

               schedules or other pertinent standards that existed as of July 19, 2019, and, again, not

               be subject to any increases during the aforementioned five year period, the running of

               which period shall be tolled in the event of a motion brought by Plaintiff alleging that

               the Town has breached this Consent Decree.

         c. For the avoidance of doubt, following the conclusion of the five-year freeze on

               Construction Fees described in the preceding paragraph, each lot within The Greens

               Development is subject to ordinary course increases in Construction Fees, irrespective

               of whether such lot is owned by Plaintiff or any subsequent purchaser or owner.

         15.       HOA Declaration

         Within five (5) business days of the Parties’ electronic receipt of the So-Ordered Consent

  Decree, the Town shall deliver to Plaintiff its signed approval of Plaintiff’s HOA Declaration



                                                     25
                                                                                               4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 26 of
                                                       on 02/25/2021     41 26 of 41
                                                                      Page



  (annexed hereto as Exhibit I) for Plaintiff’s filing with the State of New York. Pending the Court’s

  So-Ordering of the Consent Decree, the Town’s litigation counsel shall hold in escrow the Town’s

  signed approval of Plaintiff’s HOA Declaration. Plaintiff agrees and acknowledges that HOA

  declarations require submission and approval of the Attorney General of the State of New York

  (the “AG”), and that the Town does not exercise any control over such approvals. The Town

  agrees not to interfere in the AG’s approval process for the HOA, and if it does not so interfere,

  Plaintiff shall have no claim against the Town for any rejection or required modifications of any

  HOA Declaration by the AG.

         16.     AG Intervention

         The Town acknowledges without any admission of any liability, directly or indirectly, that

  the AG intervened in this Action as an Intervenor Plaintiff and reserves all of its rights to contest

  the AG’s complaint. While this Consent Decree between Plaintiff and the Town is not contingent

  on a consent decree between the Town and the AG, the Town agrees that to the extent a consent

  decree between the Town and the AG is either agreed to and/or ordered by the Court, Plaintiff

  shall be deemed an intended third-party beneficiary of terms and provisions of such Consent

  Decree which apply to Plaintiff and/or The Greens Development. Notwithstanding the foregoing,

  the Parties agree that compliance by Plaintiff and/or by the Town with duly issued subpoenas

  compelling Plaintiff and/or the Town to produce documents in its possession, custody, and/or

  control and/or to testify at any legal proceedings shall not be deemed a violation of this Consent

  Decree, including, but not limited to, the Mutual Good Faith Covenant hereunder. The Parties

  agree that they will not voluntarily provide such documents or testimony to the Attorney General.

         17.     Building Permits, Inspections, Approvals




                                                   26
                                                                                            4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 27 of
                                                       on 02/25/2021     41 27 of 41
                                                                      Page



         A schedule of inspections, communications, and maximum time limits for response to

  submissions is appended hereto as Exhibit J. In all events, however, whenever a time for response,

  permit review, permitting, approval, inspection, and/or similar processing of development related

  requests is provided by Town Code and/or customary practice which is less than the maximum 10-

  day timeframe provided in Section 18 of this Consent Decree, then that lesser period of time shall

  govern and control. The Town will retain at its sole cost and expense any qualified personnel

  needed by the Town to meet the deadlines of this Consent Decree and the Town Code.

          18.    Communications

         a.      Correspondence and submissions from the Plaintiff, its contractors, agents,

  professional consultants, and/or anyone else writing on Plaintiff’s behalf, to the Building

  Department or any other Town department (including, but not limited to, the Town Attorney, Town

  Engineer, Town Department of Public Works, and the Town Highway Department) shall be

  answered promptly and candidly and in no event later than ten (10) business days. Business days

  shall be defined as days during which Town Hall is regularly open for Town business. The 10-

  business day response period shall not be applicable to (a) a filing of unusual length and

  complexity, or (b) a voluminous submission that reasonably requires a greater time period to

  review and respond but in no event, on those few and select occasions, greater than an additional

  seven (7) business days. Plaintiff acknowledges and understands that the Town, as a municipality,

  cannot lawfully abdicate its responsibilities in favor of a time period where such period is not

  reasonably sufficient to allow for the required responsible review and response. However, the

  Parties agree to communicate with each other on any voluminous submissions and endeavor to

  establish a reasonable response time.

          19.    Releases



                                                 27
                                                                                          4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 28 of
                                                       on 02/25/2021     41 28 of 41
                                                                      Page



        a. In consideration of the representations and obligations described in this Consent

           Decree, Greens at Chester LLC, its heirs, executors, administrators, at torneys,

           successors, assigns, agents and representatives (the “Greens Release Parties”) release

           and forever discharge the Town Defendants, their current and former officers,

           departments, agencies, directors, employees, contractors, insurers, attorneys, assigns,

           agents and representatives (the “Town Defendant Release Parties”) acting in their

           capacity as such, from all debts, obligations, promises, covenants, agreements,

           contracts, endorsements, bonds, controversies, suits, causes of action, judgments,

           damages, expenses, claims or demands, whatsoever, in law or in equity which the

           Greens Release Parties ever had, now have, or which may arise in the future (known

           or unknown) arising out of or related to the events that are the subject matter of this

           Action, arising from the beginning of the world to the date this Consent Decree is

           so-ordered by the Court (collectively “Claims”), including, but not limited to: any and

           all Claims for equitable relief; and any and all Claims for compensatory, punitive,

           liquidated, and other damages or monies; any and all Claims of or based upon all civil

           rights, Title VII, the Fair Housing Act, the First Amendment, the Fifth Amendment,

           the Fourteenth Amendment, and common law Claims in any form under any federal,

           state, or local statute, law, rule, regulation, or common law and all Claims for attorney's

           fees, expenses and costs, including but not limited to Claims arising under 42 U.S.C.

           §§ 1981, 1982, 1983, 1985, 1986, and 1988. The foregoing release (a) does not apply

           to any rights, claims, obligations, duties or defenses of any kind that are based on or

           arise out of any of the terms and provisions of this Consent Decree, including but not




                                                 28
                                                                                           4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 29 of
                                                       on 02/25/2021     41 29 of 41
                                                                      Page



               limited to claims to enforce the Consent Decree in any respect and (b) shall be deemed

               null and void and of no effect in the event the Dismissal is vacated.

         b. In consideration of the representations and obligations described in this Consent

               Decree, the Town Defendant Release Parties release and forever discharge the Greens

               Release Parties acting in their capacity as such, from all Claims including, but not

               limited to: any and all Claims for equitable relief; and any and all Claims for

               compensatory, punitive, liquidated, and other damages or monies; any and all Claims

               of or based upon all civil rights, Title VII, the Fair Housing Act, the First Amendment,

               the Fifth Amendment, the Fourteenth Amendment, and common law Claims in any

               form under any federal, state, or local statute, law, rule, regulation, or common law and

               all Claims for attorneys’ fees, expenses, and costs, including but not limited to Claims

               arising under 42 U.S.C. §§ 1981, 1982, 1983, 1985, 1986, and 1988. The foregoing

               release (a) does not apply to any rights, claims, obligations, duties or defenses of any

               kind that are based on or arise out of any of the terms and provisions of this Consent

               Decree, including but not limited to claims to enforce the Consent Decree in any respect

               and (b) shall be deemed null and void and of no effect in the event the Dismissal is

               vacated.

         20.      Challenge by non-party

         The Town agrees that it will not directly or indirectly encourage or support any challenge

  to its authority to enter into the Consent Decree or to the Consent Decree itself in any respect (a

  “Non-Party Challenge”). If a Non-Party Challenge is brought in an administrative, judicial, or

  quasi-judicial forum, Plaintiff and the Town Defendants may oppose the Non-Party Challenge

  jointly or separately, and during and until the disposition of the Non-Party Challenge by a final



                                                    29
                                                                                             4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 30 of
                                                       on 02/25/2021     41 30 of 41
                                                                      Page



  non-appealable order the Consent Decree shall continue in full force and effect, unless otherwise

  ordered by a Court of competent jurisdiction. If the Town elects not to defend any Non-Party

  Challenge then, in such event, Plaintiff shall have the right (a) to pursue all remedies under the

  continuing jurisdiction and remedies for breach section of this Consent Decree (provided that if

  the Town elects not to defend a challenge to just the Consent Decree itself said election shall not

  in itself be deemed a breach of this Consent Decree) and (b) to declare the Consent Decree null

  and void and, upon motion by Plaintiff, the Dismissal shall be vacated and the Action shall be

  restored to the Court’s calendar and the Parties shall each have all of their rights as they existed

  prior to the Consent Decree and subsequent Dismissal. If any non-party shall successfully

  challenge the Consent Decree or obtain an injunction that interferes with the rights, privileges,

  benefits, commitments, and/or permits to which Plaintiff is entitled under the Consent Decree,

  Plaintiff and the Town shall each have the right to move the Court to vacate the Dismissal and

  restore the Action, and the Action shall be restored to the Court’s calendar and the Parties each

  have all of their rights as they existed prior to the Consent Decree and subsequent Dismissal. Apart

  from the restoration of the Action to the Court’s calendar, the Parties each agree to hold each other

  harmless with respect to each other’s efforts to defeat the Non-Party Challenge in the event any

  challenge by a non-party is successful. Notwithstanding the foregoing, the Parties agree that

  compliance by Plaintiff and/or by the Town with duly issued Subpoenas compelling Plaintiff

  and/or the Town to produce documents in its possession, custody, or control or to testify at any

  legal proceedings shall not be deemed a violation of this Consent Decree or the Mutual Good Faith

  Covenant hereunder.

         21.     Miscellaneous




                                                   30
                                                                                            4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 31 of
                                                       on 02/25/2021     41 31 of 41
                                                                      Page



        a. Given the possibility of the Action being restored, the Parties will retain documents

           responsive to the previously served document requests and in the case of the Town,

           prior to the execution of this Consent Decree the Town will obtain copies of all

           documents responsive to Plaintiff’s prior document requests in the possession, custody

           or control of the individual defendants.

        b. To maintain the integrity of the Court’s Continuing Jurisdiction over its Consent

           Decrees and the Parties bound thereby, the Court hereby orders that each and every

           term of this Consent Decree and the performance of every obligation required

           hereunder shall be subject to the retained exclusive jurisdiction of the federal court. No

           action or motion by any of the Parties addressed to any of the terms or provisions of

           this Consent Decree may be commenced, maintained or continued by any party unless

           brought in this court.

        c. The Town and Plaintiff have confirmed the requisite authority to enter into the Consent

           Decree. The Town authority has been established by a duly adopted Town Board

           Resolution, a copy of which is annexed hereto as Exhibit K. The Town acknowledges

           that a public hearing is not required to authorize the Town Supervisor to execute the

           Consent Decree. The Consent Decree shall be executed in such a manner that it is

           binding on all Town Departments, including, without limitation, the Town Supervisor,

           Town Board, Building Department, the Department of Public Works, the Town

           Attorney’s office, and/or the Town Engineer. Plaintiff shall provide a certified limited

           liability company resolution confirming its authority to enter into the Consent Decree

           on behalf of itself and members.




                                                31
                                                                                          4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 32 of
                                                       on 02/25/2021     41 32 of 41
                                                                      Page



        d. The Parties will act in a supportive and cooperative manner in dealing with Plaintiff’s

             applications related to The Greens Development to the Town Planning Board and the

             Town Zoning Board of Appeals and any external agencies or municipalities (e.g., NYS

             Department of Housing, Orange County, New York, and/or its agencies) to the extent

             any such applications may be made, including with respect to those aspects of The

             Greens Development identified in the Construction Game Plan. If in evaluating any

             application submitted to the Town the Town (including any of its various departments)

             discovers that Plaintiff must make a correction or amendment to such application, the

             Town will promptly notify Plaintiff of the need to make such correction or amendment

             and Plaintiff shall not unreasonably refuse to cooperate in timely making such

             correction or amendment.

        e. Any ambiguity in drafting should be interpreted in favor of expeditious development

             of The Greens Development.

        f.   The Parties’ Consent Decree will survive the Dismissal of this Action. The Stipulation

             of Dismissal, in the form annexed hereto as Exhibit L, will provide that the Consent

             Decree survives Dismissal. The Stipulation of Dismissal will not be submitted for filing

             with and execution by the Court until the expiration of seven (7) calendar days of the

             Court’s So-Ordering of the Parties’ Consent Decree and the filing thereof with the

             Clerk of the Court.

        g. The Consent Decree does not and shall not bind the Town Board to any future

             legislative action.




                                                 32
                                                                                          4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 33 of
                                                       on 02/25/2021     41 33 of 41
                                                                      Page



            h. The Parties hereby ratify and reaffirm the terms, obligations, and provisions of the 2010

                  Settlement Agreement except as expressly modified or supplemented by this Consent

                  Decree.

            i. So long as the Plaintiff constructs The Greens Development in conformance with the

                  terms of the Consent Decree, no further Town Planning Board approval or any

                  variances from the Town Zoning Board of Appeals (or any conditions outside of the

                  Consent Decree) are required in order for Plaintiff to proceed from building permit to

                  certificate(s) of occupancy for all 431 houses at The Greens Development.

            22.      Counterparts

            This Consent Decree may be executed in counterparts. Facsimile or electronically

  transmitted signatures hereon shall be deemed the equivalent of originals. By signing this

  Consent Decree, the parties indicated hereunder agree to and accept the provisions contained

  herein.




                                                      33
                                                                                              4649603.v12
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 34 of
                                                       on 02/25/2021     41 34 of 41
                                                                      Page
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 35 of
                                                       on 02/25/2021     41 35 of 41
                                                                      Page
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 36 of
                                                       on 02/25/2021     41 36 of 41
                                                                      Page
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 37 of
                                                       on 02/25/2021     41 37 of 41
                                                                      Page




      TOWN OF CHESTER



     By: Robert Valentine,
     Supervisor of The Town of Chester



     Robert Valentine, Individually


     TOWN OF CHESTER



     By: James M. Farr,
     Former Building Inspector of The Town of Chester



     James M. Farr, Individually


     TOWN OF CHESTER



     By: Alexander J- Jamieson,
     Former Superyisorjof The Town of Chester




                                                 34
                                                                       4649603,v!2




                                                        Scanned with CamScanner
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 38 of
                                                       on 02/25/2021     41 38 of 41
                                                                      Page
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 39 of
                                                       on 02/25/2021     41 39 of 41
                                                                      Page
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 40 of
                                                       on 02/25/2021     41 40 of 41
                                                                      Page
        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       193 inFiled
                                   192 Filed    NYSD 02/26/21 Page 41 of
                                                       on 02/25/2021     41 41 of 41
                                                                      Page



  Dated: February 26
                  __, 2021



  SO ORDERED:



  Hon. Phillip M. Halpern, USDJ
  United States District Court
  Southern District of New York
  Daniel Patrick Moynihan United States Courthouse
  500 Pearl Street
  New York, NY 10007-1312
  300 Quarropas Street
  White Plains, New York 10601




                                              37
                                                                         4649603.v12
